Citation Nr: 0432854	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  96-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic back 
dysfunction with spondylolisthesis, currently evaluated as 40 
percent disabling.

2.  Has new and material evidence been presented to reopen a 
claim of entitlement to  service connection for an acquired 
psychiatric disorder, to include schizophrenia.

3.  Entitlement to a total rating for individual 
unemployability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of December 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO).  Upon review of 
the evidence of record, the Board has determined that, the 
evidentiary record is sufficiently developed to decide the 
issue of entitlement to an increased evaluation for chronic 
back dysfunction with spondylolisthesis under the rating code 
in effect prior to September 26, 2003, however, further 
development is necessary to decide this issue under the new 
rating code.  Therefore, the Board will divide this issue, 
decide the appropriate rating for the period of the appeal 
prior to the effective date of the new rating code, and 
remand the issue of increased evaluation under the new code 
for further evidentiary development.

The veteran has raised the issue of entitlement to an 
increased evaluation for his service connected hearing loss 
in a statement dated in July 2003.  This statement was 
submitted in relation to his claim for a total rating for 
individual unemployability.  This statement also appears to 
raise a claim for service connection for residuals of a 
broken toe.  As these issues are not ripe for appellate 
review, they are referred to the RO for appropriate action.  

The issues of entitlement to an increased evaluation for 
chronic back dysfunction with spondylolisthesis after 
September 25, 2003, entitlement to service connection for an 
acquired psychiatric disorder and a total rating for 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic back dysfunction, during the period 
up to September 25, 2003, was not manifested by ankylosis of 
the spine, pronounced intervertebral disc syndrome, residuals 
of a fractured vertebra, severe incomplete paralysis of the 
sciatic nerve, or by persistent sciatic neuropathy.

2.  Service connection for schizophrenia was most recently 
denied in a March 1987 decision of the RO; notice of such 
denial was furnished to the veteran in the same month, but he 
did not thereafter initiate a timely appeal of the denial.

3.  The evidence received since entry of the March 1987 
rating decision raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for chronic back dysfunction with spondylolisthesis, 
for the period prior to September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5292, 5295 (effective prior to September 26, 2003).

2.  The RO's decision of March 1987, denying entitlement to 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and any representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and any representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran must also be informed that he must 
submit all pertinent evidence in his possession that has yet 
to be previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In this case, the claim stems from a rating action in 
December 1994, prior to the enactment of the VCAA.  So, 
compliance in 1994 with the current provisions of 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159 was impossible.  Notably, 
the Pelegrini Court stated it was (1) "neither explicitly 
nor implicitly requiring the voiding or nullification of any 
AOJ action or decision, and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§ 7104(a), a remand may require readjudication of the claim 
by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with [38 U.S.C.A. § 7104(a)] to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of when the VCAA notice 
was issued was harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's December 1994 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after receiving 
the RO rating decision of December 1994, the Statement of the 
Case (SOC) of October 1995, and the supplemental statements 
of the case of October 1996, March and October 1997, August 
2003, and July 2004.  Therefore, notwithstanding requirements 
of 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 deciding this 
appeal now is not prejudicial error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, Social Security Administration records, 
and the reports of several VA examinations conducted during 
the course of the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Entitlement to an increased evaluation for chronic back 
dysfunction with spondylolisthesis

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).  The VA 
Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54349 (Aug. 
22, 2002) and 68 Fed. Reg. 51456 (Aug. 27, 2003).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03 69 Fed. Reg. 25179 (2004).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.   VAOPGCPREC 3-00 65 Fed. 
Reg. 33422 (2000).  As noted in the introduction, the Board 
will here decide only the issue of entitlement to an 
increased evaluation prior to September 26, 2003.

A review of the evidence indicates that the veteran was 
granted service connection for spondylolisthesis in a rating 
decision of February 1979.  He was assigned a 10 percent 
evaluation under diagnostic code 5292.  In a rating decision 
of October 1996, the RO granted a 40 percent evaluation, also 
under diagnostic code 5292, with an effective date of April 
14, 1994.

Prior to September 26, 2003 the Rating Schedule provided a 40 
percent rating for a severe intervertebral disc syndrome.  A 
60 percent rating was assigned for a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

For rating purposes an incapacitating episode is defined as a 
period of acute signs and symptoms due to an intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from an 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).

It was further noted that when evaluating an intervertebral 
disc syndrome on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (3).

Prior to September 26, 2003 the Rating Schedule provided a 40 
percent rating for a severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  A forty percent evaluation was also assignable for a 
severe  lumbosacral strain with listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion had held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1996).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) of 60 percent 
when there is evidence of severe incomplete paralysis with 
marked muscular atrophy, and 80 percent for complete 
paralysis when the foot dangles and drops, has no active 
movement possible of muscles below the knee, and with flexion 
of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, 
Diagnostic Codes 8520, 8620, 8720 (2003).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.   The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

The report of a VA examination, conducted in April 1996, 
shows the veteran complaining of difficulty walking any 
extensive distance.  He took stairs slowly and needed to 
frequently alternate between sitting and standing because of 
discomfort.  Examination showed straight leg raising from the 
lying position was only possible to 30 degrees.  Sensation in 
the lower leg, thighs and peroneal areas was intact.  
Reflexes were 1+ at the Achilles and patella bilaterally.  He 
was able, with some difficulty, to walk on his heels and 
toes.  Forward flexion was possible to 30 degrees, extension 
only to neutral, right and left lateral flexion to 15 
degrees.  X-ray examination showed narrowing of the 
intervertebral disc space of L5-S1 with vacuum phenomenon 
consistent with degenerative disc disease.  The impression 
was chronic back dysfunction with marked restriction of back 
motion and degenerative joint disease.  

The report of a VA examination, conducted in February 2002, 
shows the veteran able to ambulate reasonably well into the 
examination area.  Straight leg raising was painful at 40 
degrees in the lying position.  Deep tendon reflexes were 1+ 
in the patella and Achilles bilaterally.  Sensation in the 
lower extremities was intact.  Forward flexion was to 70 
degrees, extension to 20 degrees, and right and left lateral 
flexion was to 20 degrees.  The impressions were 
spondylolisthesis, and chronic back dysfunction with marked 
restriction of back motion.  

The report of an April 2003 General Medical examination shows 
that the veteran has not undergone any surgical treatment for 
his back and there was no indication that he had ever been 
hospitalized for back trouble.  His posture and gait were 
good, although there was some increased thoracic kyphosis and 
his gait was slightly shuffling but otherwise smooth and 
fairly rapid.  He was observed walking approximately 100 feet 
down the hall without any use of ambulatory aids.  There was 
some increased thoracic kyphosis and straightening of the 
normal lumbar lordosis.  Range of motion was forward flexion 
to 45 degrees, left and right lateral flexion to 15 degrees, 
and extension to 10 degrees.  He claimed that forward flexion 
was very painful and stopped at 45 degrees.  There were no 
postural abnormalities.  Neurological examination revealed 
normal sensory and motor strength findings.  Deep tendon 
reflexes were absent bilaterally.

The medical evidence prior to September 26, 2003 clearly 
shows that the veteran has chronic dysfunction of the back 
with reduced range of motion and difficulty ambulating and 
maintaining one position.  Notably, however, the veteran is 
in receipt of the highest possible rating for a limitation of 
motion under the old rating criteria.  Absent evidence of 
unfavorable lumbar ankylosis, that is total immobility of the 
lumbar joint, an increased rating based on limitation of 
motion is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293.  There further is no evidence that the grant 
of service connection includes residuals of a fractured 
vertebra.  Therefore an increased rating under 38 C.F.R. 
§ 4.71a Diagnostic Code 5285 is not in order.  

As for the veteran's entitlement to an increased rating based 
on neurological impairment, no VA examination shows 
incomplete paralysis of the lower extremity with marked 
muscle atrophy.  Hence, an increased rating is not in order 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Likewise, in 
the absence of objective evidence of muscle spasms, or 
persistent sciatic neuropathy, a 60 percent evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Indeed, there is no indication that an 
intervertebral disc syndrome is part of the service connected 
disorder.

In sum, the only diagnostic codes pertaining to spinal 
disorders that provide schedular ratings higher than 40 
percent do not apply to the veteran's service-connected 
disorder because he does not have those conditions.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155.  The veteran has symptomatology indicative of 
functional loss and painful motion, however, the Board is 
constrained to abide by VA regulations.  Without ankylosis of 
the lumbar spine, intervertebral disc syndrome, or residuals 
of a fracture of the vertebra requiring the use of a neck 
brace, he simply is not entitled to a schedular disability 
rating higher than 40 percent prior to September 26, 2003.  
The veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.



Has new and material evidence been presented to reopen a 
claim for service connection for schizophrenia

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The definition of new and material evidence was recently 
amended.  See 38 C.F .R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29,2001.  See 66 Fed. Reg. 45620 (Aug. 29,2001).  
Because this claim was received before that date, the law in 
effect when the claim was filed is applicable.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

New and material evidence is "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to, 
fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant, 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

Evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

Having carefully examined all of the evidence of record in 
light of the applicable law, the Board is of the opinion that 
new and material evidence has been submitted to warrant 
reopening of the claim of entitlement to service connection 
for an acquired psychiatric disorder to include 
schizophrenia.

At the time of the 1987 decision, the evidence consisted of 
the appellant's service medical records, and private medical 
records indicating a diagnosis of schizophrenia.  The service 
medical records included a July 1976 treatment record, 
indicating that the veteran was seen for personal problems 
after returning from leave at his home.  He was noted to be 
visibly shaken.  He was diagnosed with an acute anxiety 
reaction.  This entry was not referenced in the March 1987 
decision, and the veteran's service medical records do not 
reflect any follow up treatment of diagnosis of a chronic 
nervous disorder.

Evidence submitted subsequent to the March 1987 denial 
includes a psychosocial assessment on admission to St. 
Lawrence hospital in May 1989.  During this assessment the 
examiner conferred with the veteran's relatives regarding his 
history of mental disorders.  He opined that the veteran 
appeared to have undergone a behavioral change following a 
"crushing blow" when his then girlfriend broke off their 
engagement.  This was noted to have occurred during his first 
home leave from military service.

In a statement dated in August 1995, Mark Hoskins M.D., noted 
that the veteran's relatives reported changes in his mental 
state during his military service that were consistent with 
the characteristic onset of schizophrenia.  

The report of an April 2003 VA examination includes the 
examiner's comment that the veteran's psychiatric condition 
was his most debilitating disability.  The examiner noted 
that the veteran indicated that he was treated on one 
occasion during military service after presenting at sick 
call with a mental problem.  He was treated, but did not 
recall any details.  Unfortunately, the veteran's service 
medical records were not provided for review, and therefore 
the examiner could offer no comment regarding when his 
psychiatric problems initially manifested.  The examiner 
suggested that the veteran's service records be obtained, and 
that he be then given a psychiatric compensation and pension 
examination.

All of the foregoing evidence is "new," because it was not 
previously of record.  It is also "material," because it 
reflects professional medical opinions indicating that the 
veteran's inservice episode of acute anxiety reaction may be 
related to his current schizophrenia.  The claim is reopened.


ORDER

Entitlement to an increased evaluation for chronic back 
dysfunction with spondylolisthesis prior to September 26, 
2003 is denied.

New and material evidence has been obtained.  The claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is reopened.



REMAND

Reopening of the appellant's claim does not end the Board's 
inquiry.  Rather, in this case, the duty to assist the 
appellant in the development of the claim includes obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5l03A.

Further, while the appellant's assertions are presumed 
credible for the limited purpose of ascertaining whether the 
claim should be reopened, that presumption does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  VA is then required to assess 
the credibility, and therefore the probative value of 
proffered evidence of record as a whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

Because schizophrenia is a chronic disorder, appropriate 
development includes inquiry as to whether in service 
symptomatology, and during the presumptive period (including 
that as observed by the veteran's relatives) has clinical 
significance towards establishment of the current diagnosis.  
It should be developed to determine whether there was 
symptomatology which in retrospect may be identified and 
evaluated as manifestation of the chronic disease to the 
required 10-percent degree.  38 C.F.R. § 3.307(c).  

Additionally, the Board notes that effective from September 
26, 2003, the criteria for rating disorders of the spine 
changed.  68 Fed. Reg. 51454 (2003).  The most recent VA 
spinal examination was conducted in April 2003, prior to the 
establishment of the current rating criteria.  Although the 
RO provided the veteran with an updated supplemental 
statement of the case which took into consideration these new 
criteria, the Board had determined that the report of the 
April 2003 examination does not contain all the findings 
necessary for an accurate rating under the new rating 
criteria.  Therefore, the RO should reschedule the veteran 
for a new VA examination to enable proper consideration of 
the new rating criteria.



Accordingly, this matter is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate each of 
the claims presented.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain any and all 
records not already on file from all 
sources, private and VA, for hospital and 
outpatient treatment received by the 
veteran for the care of his chronic back 
dysfunction with spondylolisthesis.  
Included among the possible treatment are 
facilities is Plattsburgh, New York which 
the appellant should identify fully.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure records from 
any identified provider, it must notify 
the claimant and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.

3.  Thereafter, the RO should afford the 
appellant a comprehensive psychiatric 
examination, to be conducted by a 
psychiatrist, to ascertain whether the 
incident described in a September 1976 
service medical record has any clinical 
significance to the onset of any 
psychiatric disorder.  The claims folder, 
and a copy of this remand, must be 
reviewed by the psychiatrist in 
conjunction with the examination.  
Following the examination and review of 
all of the evidence, the psychiatrist 
must opine whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder is related to the 
appellant's active duty service.

The RO should also schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his chronic 
back dysfunction with spondylolisthesis 
in accordance with the new rating 
criteria.  The claims file must be 
provided to the examiner for his/her 
review.  The examiner must set forth all 
complaints and clinical findings 
pertinent to the service-connected 
disorder.

The examiner must set forth complete 
range of motion test results with respect 
to motion in all planes of the 
thoracolumbar spine.  The examiner must 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and state 
whether any pain claimed by the veteran 
is supported by adequate pathology, e.g., 
swelling or evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  It 
is important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develop on use.  In addition, the 
examiner must express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability due to pain on use or 
during flare-ups.  The examiner must 
portray the degree of any additional loss 
of motion or other functional loss due to 
pain on use or during flare-ups.

4.  Following such development, the RO 
should enter a new rating decision and 
readjudicate the claims.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant an appropriate 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



